MEMORANDUM OP DECISION.
Raymond Young appeals from his conviction of aggravated forgery, 17-A M.R.S.A. § 702 (1983), after a jury trial in Superior Court, Waldo County. Young contends that the trial court erred in admitting evidence and in instructing the jury. Young also argues that the evidence of his intent was insufficient to support the jury verdict. We disagree.
Our review of the record reveals (1) that the evidence complained of was highly probative, albeit also possibly prejudicial to the defendant, and therefore its admission was within the court’s discretion under M.R. Evid. 403; (2) that the jury instructions viewed as a whole properly reflected the applicable law; and (3) that the evidence was adequate to support the jury’s determination that Young acted with the requisite intent. We find no error by the trial court and, accordingly, affirm Young’s conviction.
The entry is:
Judgment affirmed.
All concurring.